DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 12-20 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected without traverse in applicant’s response filed 09 February 2022.  Accordingly, claims 12-20 have been cancelled.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Chen (TW201542888 – previously cited).  Chen teaches a nano-twin nickel layer made a similar method as that which applicant claims and discloses.  However, Chen positively discloses where the method of forming the Ni layer results in grain boundaries (262) (Paragraph 67; Figure 4 – reproduced below) whereas the instant claims recite where the layer a grain boundary-free.  Further, Chen does not indicate that it is either desire to remove grain boundaries or even if this is possible using the disclosed methodology.  Chen also does not disclose the claimed stepped twin boundaries and the disclosure and Figures of Chen do not suggest this structure.  As such, the instant claims would not have obvious to one of ordinary skill in the art.

    PNG
    media_image1.png
    364
    573
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 21 July 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn.  Applicant has amended the instant claims to remove indefiniteness as supported at least in Paragraph 37 of the originally filed specification.  
Applicant’s arguments, see remarks, filed 21 July 2022, with respect to 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn.  As outlined above, applicant has amended the claims to recite features not disclosed of suggested by Chen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784